Title: From Thomas Jefferson to John Jay, 11 January 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Jan. 11. 1789.

My last letters have been of the 14th. 19th. and 29th. of November by the way of London. The present will go the same way through a private channel. All military operations in Europe seem to have been stopped by the excessive severity of the weather. In this country it is unparalleled in so early a part of the winter, and in duration, having continued since the middle of November, during which time it has been as low as 9.° below nought, that is to say 41.° below freezing by Farenheit’s thermometer, and has increased the difficulties of the administration here. They had before to struggle with the want of money, and want of bread for the people, and now the want of fuel for them and want of emploiment. The siege of Oczakow is still continued, the souldiers sheltering themselves in the Russian manner in subterraneous barracks: and the Captain Pacha has retired with his fleet. The death of the king of Spain has contributed with the insanity of the English king, to render problematical the form which the affairs of Europe will ultimately take. Some think a peace possible between the Turks and two empires, with the cession of Crimea to the former, as less important to Russia than Poland, which she is in danger of losing. In this case the two empires might attack the K. of Prussia, and the scene of war be only changed. He is certainly uneasy at the accident happened to his principal ally. There seems no doubt but that the Prince of Wales will be sole regent: but it is also supposed they will not give him the whole executive power, and particularly that of declaring war without the consent of the parliament. Should his personal dispositions therefore, and that of a new ministry be the same which the king had of co-operating with Prussia, yet the latter cannot count on their effect. Probably the parliament will not consent to war, so that I think we may consider the two great powers of France and England as absolutely at rest for some time. As the character of the Prince of Wales is becoming interesting, I have endeavoured to learn what it truly is. This is less difficult in his case than in that of other persons of his rank, because he has taken no pains to hide himself from the world. The information I most rely on is from a person here with whom I am intimate, who divides his time between Paris and London, an Englishman by birth, of truth, sagacity, and science. He is of a circle, when in London, which has had good opportunities of knowing the Prince; but he has also, himself, had special  occasions of verifying their information by his own personal observation. He happened, when last in London, to be invited to a dinner of three persons. The prince came by chance and made the fourth. He eat half a leg of mutton, did not taste of small dishes, because small, drank Champagne and Burgundy as small beer during dinner, and Bordeaux after dinner as the rest of the company. Upon the whole, he eat as much as the other three, and drank about two bottles of wine without seeming to feel it. My informant sat next him, and being till then unknown to the prince personally (tho’ not by character) and lately from France, the prince confined his conversation almost entirely to him. Observing to the Prince that he spoke French without the least foreign accent, the Prince told him that, when very young, his father had put only French servants about him, and that it was to that circumstance he owed his pronunciation. He led him from this to give an account of his education, the total of which was the learning a little Latin. He has not a single element of Mathematics, of natural or moral philosophy, or of any other science on earth; nor has the society he has kept been such as to supply the void of education. It has been that of the lowest, the most illiterate and profligate persons of the kingdom, without choice of rank or merit, and with whom the subjects of conversation are only horses, drinking-matches, bawdy houses, and in terms the most vulgar. The young nobility who begin by associating with him, soon leave him, disgusted with the insupportable profligacy of his society, and Mr. Fox who has been supposed his favourite, and not over-nice in the choice of company, would never keep his company habitually. In fact he never associated with a man of sense. He has not a single idea of justice, morality, religion, or of the rights of men, nor any anxiety for the opinion of the world. He carries that indifference for fame so far, that he would probably not be hurt were he to lose his throne, provided he could be assured of having always meat, drink, horses and women. In the article of women nevertheless, he is become more correct since his connection with Mrs. Fitzherbert who is an honest and worthy woman: he is even less crapulous than he was. He had a fine person, but it is becoming coarse. He possesses good native common sense, is affable, polite and very good humored. Saying to my informant on another occasion, ‘your friend, such a one, dined with me yesterday, and I made him damned drunk’: he replied ‘I am sorry for it; I had heard that your royal highness had left off drinking;’ the Prince laughed, tapped him on the shoulder very good-naturedly, without saying a word, or ever after shewing  any displeasure.The Duke of York, who was for some time cried up as the prodigy of the family, is as profligate, and of less understanding. To these particular traits from a man of sense and truth, it would be superfluous to add the general terms of praise or blame, in which he is spoken of by other persons in whose impartiality and penetration I have less confidence. A sample is better than a description. For the peace of Europe it is best that the king should give such gleamings of recovery, as would prevent the regent or his ministry from thinking themselves firm, and yet that he should not recover.
This country advances with a steady pace towards the establishment of a constitution whereby the people will resume the great mass of those powers so fatally lodged in the hands of the king. During the session of the Notables, and after their votes against the rights of the people, the Parliament of Paris took up the subject and passed a vote in opposition to theirs (which I send you). This was not their genuine sentiment: it was a maneuvre of the young members, who are truly well disposed, taking advantage of the accidental absence of many old members, and bringing others over by the clause which, while it admits the negative of the States general in legislation, reserves still to the parliament the right of enregistering, that is to say, another negative. The Notables persevered in their opinion. The Princes of the blood (Monsieur and the Duke d’Orleans excepted) presented and published a Memoire threatening a scission. The parliament were proposing to approve of that memoire (by way of rescinding their former vote) and were prevented from it by the threat of a young member to impeach (denoncer) the Memoir and the princes who signed it. The vote of the Notables therefore remaining balanced by that of the parliament, the voice of the nation becoming loud and general for the rights of the tiers etat, a strong probability that if they were not allowed one half the representation, they would send up their members with express instructions to agree to no tax, to no adoption of the public debts, and the court really wishing to give them a moiety of the representation, this was decided on ultimately. You are not to suppose that these dispositions of the court proceed from any love of the people, or justice towards their rights. Courts love the people always, as wolves do the sheep. The fact is this. The court wants money. From the tiers etat they cannot get it, because they are already squeezed to the last drop. The clergy and the nobles, by their privileges and their influence, have hitherto screened their property in a great degree from public contribution.  That half of the Orange then remains yet to be squeezed, and for this operation there is no agent powerful enough but the people. They are therefore brought forward, as the favorites of the court, and will be supported by them. The moment of crisis will be the meeting of the States; because their first act will be to decide whether they shall vote by persons or by orders. The clergy will leave nothing unattempted to obtain the latter, for they see that the spirit of reformation will not confine itself to the political but will extend to the ecclesiastical establishment also. With respect to the Nobles, the younger members are generally for the people, and the middle aged are daily coming over to the same side: so that by the time the states meet we may hope there will be a majority of that body also in favor of the people, and consequently for voting by persons and not by orders.
You will perceive by the Report of Mr. Neckar (in the gazette of France) 1. a renewal of the renunciation of the power of imposing a new tax by the king, and a like renuntiation of the power of continuing any old one. 2. an acknolegement that the States are to appropriate the public monies, which will go to the binding the court to a civil list. 3. a consent to the periodical meeting of the states: 4. to consider of the restrictions of which letters de cachet are susceptible: 5. the degree of liberty to be given to the press: 6. a bill of rights: and 7. there is a passage which looks towards the responsibility of ministers. Nothing is said of communicating to them a share in the legislation. The ministry perhaps may be unwilling to part with this, but it will be insisted on in the states. The letters of convocation will not appear till towards the latter end of the month: neither time nor place are yet declared, but Versailles is talked of, and we may well presume that some time in April will be fixed on. In the mean time Mr. Neckar gets money to keep the machine in motion. Their funds rose slowly but steddily till within these few days that there was a small check. However they stand very well, and will rise. The Caisse d’escompte lent the government 25. millions two days ago.—The navy of this country sustained a heavy loss lately by the death of the Bailli de Suffrein. He was appointed Generalissimo of the Atlantic, when war was hourly expected with England, and is certainly the officer on whom the nation would have reposed it’s principal hopes in such a case. We just now hear of the death of the Speaker of the house of commons before the nomination of a regent, which adds a new embarrasment to the reestablishment of government in England.
Since writing mine of Nov. 29. yours of the 23d. of September  came to hand. As the General of the Mathurins was to be employed in the final redemption of our captives, I thought that their previous support had better be put into his hands and conducted by himself in such a way as not to counterwork his plan of redemption, whenever we can enable him to begin on it. I gave him full powers as to the amount and manner of subsisting them. He has undertaken it, informing me at the same time that it will be on a very low scale, to avoid suspicion of it’s coming from the public. He spoke of but 3. sous a day per man, as being sufficient for their physical necessaries, more than which he thinks it not adviseable to give. I have no definitive answer yet from our bankers whether we may count on the whole million last agreed to be borrowed, but I have no doubt of it, from other information, tho I have not their formal affirmative. The gazettes of Leyden and France to this date accompany this.I have the honour to be with sentiments of the most perfect esteem & respect, Sir, your most obedient & most humble servant,

Th: Jefferson

